 
AMENDMENT NO. 2 AND WAIVER TO PURCHASE AGREEMENT
 
THIS AMENDMENT NO. 2 AND WAIVER TO PURCHASE AGREEMENT is made as of November 30,
2009 (this “Amendment and Waiver”) between GRANT THORNTON LIMITED in its
capacity as interim receiver and receiver and manager of EGC Holdings Ltd. (“EGC
Holdings”) and not in its personal capacity (“Receiver”), and CENTURY CASINOS
EUROPE GMBH (“Purchaser”).
 
WHEREAS, Receiver and Purchaser are parties to a Purchase Agreement made as of
November 6, 2009, as amended by that Amendment No. 1 to Purchase Agreement made
as of November 24, 2009 (together, the “Purchase Agreement”).
 
WHEREAS, Receiver has requested that Purchaser waive its rights to terminate the
Purchase Agreement pursuant to and in accordance with the provisions of Section
10.2 thereof, and Purchaser has agreed, subject to the terms and conditions
hereof and the limitations contained herein.
 
WHEREAS, Receiver and Purchaser wish to further amend the Purchase Agreement
upon the terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual agreements in this Amendment,
Receiver and Purchaser agree as follows:
 
1.           Definitions
 
Capitalized terms not defined herein shall have the meanings ascribed to such
terms in the Purchase Agreement.
 
2.           Amendments
 
2.1           Section 1.1(k) of the Purchase Agreement shall be deleted in its
entirety and the following inserted in substitution therefor:
 
““Due Diligence Period” means the period commencing on the Effective Date and
ending on December 11, 2009.”
 
2.2           Section 10.4 of the Purchase Agreement shall be deleted in its
entirety and the following inserted in substitution therefor:
 
“10.4           No later than 5.00 p.m., Vancouver time, on November 30, 2009,
Purchaser shall deliver to Receiver a true and complete list of the Purchaser
Approved Retained Liabilities (the “List”).  Receiver acknowledges that the
Purchaser Approved Retained Liabilities will not include the Consulting
Agreement dated October 2, 2007, as amended, between Silver Dollar and Frank
Sisson’s Silver Dollar Entertainment Ltd.”
 

--------------------------------------------------------------------------------


2.3           Section 16.2(c) of the Purchase Agreement shall be amended by the
deletion of “and” at the end of such Section, and Section 16.2(d) of the
Purchase Agreement shall be deleted in its entirety and the following inserted
in substitution therefor:
 
“(d)
(i) an originally executed and registrable discharge of the mortgage registered
as instrument number  071 499 683 registered in favor of 1144515 Alberta Ltd as
mortgagee, together with written authorization from Fortress and 1144515 Alberta
Ltd. for Purchaser to submit same for registration; (ii) an originally executed
and registrable discharge of the caveat registered as instrument number 071 499
684 registered in favor of 1144515 Alberta Ltd as caveator, together with
written authorization from Fortress and 1144515 Alberta Ltd. for Purchaser to
file the same; (iii) a copy of the irrevocable direction to McCarthy Tétrault
LLP to discharge that certain Security Agreement registered at the Alberta
Personal Property Registry as registration number 07100111116 in favor of
Fortress Credit Corp. as to Silver Dollar and EGC Properties; (iv) a copy of the
irrevocable direction to McCarthy Tétrault LLP to discharge that certain Land
Charge registered at the Alberta Personal Property Registry as
registration number 07100111157 in favor of Fortress Credit Corp. as to Silver
Dollar and EGC Properties; and (v) a discharge of any other security
registrations by Fortress or any affiliate thereof as to Silver Dollar and EGC
Properties; and

 
 
(e)
such other documents and instruments as reasonably required by Purchaser to give
effect to the transactions contemplated hereby.”

 
 
3.           Waiver
 
3.1           Subject to Section 3.2 below, Purchaser hereby waives its rights
under Section 10.2 of the Purchase Agreement to terminate the Purchase
Agreement; provided that Purchaser shall retain the right to terminate the
Purchase Agreement under Section 10.2 if Purchaser is not satisfied in its sole
discretion with the results of Purchaser’s due diligence with respect to tax
matters relating to intercompany indebtedness of the Subsidiaries.
 
3.2           Notwithstanding the waiver by Purchaser pursuant to Section 3.1
above, Receiver shall deliver to Century during the Due Diligence Period such
information concerning the current amounts of the intercompany debts owed by
Silver Dollar and EGC Properties, the origins thereof and such other information
relating thereto as Purchaser may reasonably request, in each case to the extent
the Receiver has such information in its possession, or is hereafter able to
obtain from Evergreen.
 
4.           Effectiveness of Purchase Agreement
 
The Purchase Agreement as amended hereby, and subject to the waiver contained
herein, shall continue in full force and effect.

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF the parties have executed this Amendment and Waiver effective
as of the day and year first above written notwithstanding the date of
execution.


 
GRANT THORNTON LIMITED in its capacity as interim receiver and receiver and
manager of EGC Holdings Ltd., and not in its personal capacity
 
CENTURY CASINOS EUROPE GMBH
Per:
/s/ Mark Wentzell  
Per:
/s/ Larry Hannappel   
Authorized Signatory
   
Authorized Signatory
  Mark Wentzell CA,CIRP     Larry Hannappel   
Name
   
Name
  Senior Vice President     Authorized Signatory   
Title
   
Title
  30 November 2009     30 November 2009   
Date of Execution
   
Date of Execution


 
 

--------------------------------------------------------------------------------

 

The undersigned, as solicitors for Grant Thornton Limited in its capacity as
interim receiver and receiver and manager of EGC Holdings Ltd., and not in its
personal capacity, (i) acknowledges the terms of the foregoing Amendment and
Waiver, and (ii) confirms that it is not released from its obligations under
Sections 3 and 6 of the Purchase Agreement relating to the Deposit and the
Section 3.1(b) Amount.
 
 


FASKEN MARTINEAU DUMOULIN LLP
 


 
Per:
/s/ John Grieve  
Authorized Signatory
   John Grieve  
Name
  Partner  
Title
  30 November 2009  
Date of Execution



 
 
 
 

--------------------------------------------------------------------------------

 

Fortress agrees that subject to satisfaction (or express written waiver by
Fortress) of each of the following conditions, Fortress shall execute the
Fortress Release and deliver the Fortress Release to Purchaser at the Closing:
(i)  the Vesting Order obtained by the Receiver includes a provision that the
release of any claims of Fortress against the Subsidiaries and the liens of
Fortress in the Assets and the Shares is without prejudice to and does not in
any way adversely affect the claims of Fortress against, and the liens of
Fortress in the assets of, any of the other Evergreen subsidiaries, and (ii)
Fortress receives from the Receiver, acting on behalf of such other Evergreen
subsidiaries, reaffirmations of the obligations of such other Evergreen
subsidiaries to Fortress which reaffirmations are in form acceptable to Fortress
and are executed and delivered pursuant to such court authorization as Fortress,
the Receiver or its counsel may deem necessary.
 


 
FORTRESS CREDIT CORP., as Agent for Fortress Credit Opportunities I LP and
Fortress Credit Funding II LP
 
 
By::
/s/ Constantine Dakolias  
 
Name: Constantine Dakolias  
 
 Title: President  
 
Date of Execution:  30 November 2009  
 